The writ brings up for review an award of compensation affirmed in the Middlesex County Court of Common Pleas. The employe admittedly suffered a fifty per cent. injury by reason of a cerebral hemorrhage on the evening of December 10th, 1938. The accident occurred while she was working in the defendant's shop lifting a box of merchandise from the floor for the purpose of unpacking it.
The prosecutor of this writ predicates its argument for reversal on the theory that the cerebral hemorrhage was not caused by an accident but by disease. This question has been presented to us in many forms and in many phases for a number of years. We can see no difference between an accidental strain of the blood vessels in the brain resulting in leakage and an accidental strain of the blood vessels leading to and from the heart. Hentz v. Janssen Dairy Co., 122 N.J.L. 494. The employe is entitled to compensation for an accident arising out of and in the course of the employment.
A strain in the work, however slight, which causes an injury to the employe may be due to accident, and so the proofs here show.
The writ will be dismissed, with costs. *Page 216